Exhibit 10.1



[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Development and Supply Agreement
This Development and Supply Agreement (this “Agreement”) is entered into as of
September 29, 2015 (the “Effective Date”) by and between Eliiy Power Co., Ltd.,
a Japanese corporation (“Eliiy”), and Enphase Energy, Inc., a Delaware
corporation (“Enphase”).
WHEREAS, Enphase has been and is engaged in the business of manufacturing,
supplying and selling solar microinverters and other components for solar energy
systems;
WHEREAS, Eliiy has been and is engaged in the business of developing,
manufacturing and supplying battery modules;
WHEREAS, Enphase is developing an “AC Battery” for residential and commercial
use that will allow an end user of solar energy systems to store energy
generated by the solar energy system; and
WHEREAS, Eliiy has agreed to develop, manufacture and supply to Enphase a
battery module component for the AC Battery.
NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth herein, the parties agree as follows:
1.
Definitions:

a.
“Confidential Information” shall mean non-public information that is proprietary
or confidential to the party disclosing such information, including without
limitation, information, materials, designs, products, reports, or samples
relating to the disclosing party’s employees, contractors, trade secrets,
technology, techniques, customers, vendors, finances, products, or applications.
Confidential Information does not include information to the extent it: (i) is
or becomes publicly available without any action or failure to act by either
party in breach of this Agreement, (ii) is or was received lawfully by the party
receiving the information without an obligation of confidentiality; (iii) is or
was independently developed by the receiving party without reference to the
Confidential Information; or (iv) is subject to disclosure as required by a
court or governmental agency, provided that reasonable notice has been provided
to the disclosing party so as to allow the disclosing party an opportunity to
determine whether disclosure is appropriate, seek a protective order, or pursue
other appropriate process to curtail disclosure.

b.
“Dangerous Goods” shall mean solids, liquids or gases that can harm people, or
other living organisms, property or the environment and that are the subject of
regulations in the respective jurisdictions as to the handling, packaging,
storage, shipping and usage.

c.
“Delivery Date” shall mean the date when Product is delivered to Enphase at
Eliiy factory location as described in Section 3.g.(i).


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



d.
“Eliiy IP” shall mean Intellectual Property Right which is: (i) owned by Eliiy;
(ii) developed by Eliiy for purposes of fulfilling its obligations under this
Agreement; or (iii) provided by Eliiy through license from other licensor(s) as
applicable.

e.
“Enphase IP” shall mean Intellectual Property Right which is: (i) owned by
Enphase; (ii) developed by Enphase for purposes of fulfilling its obligations
under this Agreement; or (iii) provided by Enphase through license from other
licensor(s) as applicable.

f.
“Governmental Authority” shall mean any national, autonomic, regional, province,
town, city, tribal, or municipal government, whether domestic or foreign, or
other administrative, regulatory or judicial body of any of the foregoing.

g.
“Hazardous Material” shall mean hazardous or toxic substance, waste or material,
or any other substance, pollutant or condition that is commonly understood to
pose a severe risk to human health or the environment.

h.
“Intellectual Property Right” or “IP Right” shall mean all intangible legal
rights, titles and interests evidenced by or embodied in or connected or related
to all inventions and all improvements thereto, and all patents, and patent
applications trademarks, service marks, trade names, copyrights, rights in trade
secrets, design rights, layout rights, mask work rights in mask works, designs
and layouts, and all applications, registrations, and renewals in connection
therewith and any other intellectual property rights, industrial rights and any
other similar rights, existing now or in the future anywhere in the world,
whether registered or unregistered and all copies and tangible embodiments
thereof in whatever form or medium.

i.
“Laws” shall mean all laws, statutes, treaties, ordinances, codes, judgments,
decrees, directives, guidelines, policies, injunctions, writs, orders, rules,
regulations, including all applicable environmental regulations,
interpretations, licenses, permits and other approvals with, from or of any
governmental authority having jurisdiction in the Target Markets; provided,
however, that laws of the other markets that are entered into by Enphase during
the Term but after the Exclusivity Period and any country where the AC Battery
will be manufactured or assembled by Enphase may be included in the scope of
this definition by the consent of Eliiy upon examination of the laws within such
jurisdiction, which such consent shall not be unreasonably withheld; provided
however, that if Eliiy does not agree to enter a certain jurisdiction, then the
parties shall negotiate in good faith a change to the volume requirements set
forth in Section 3.e.

j.
“Product” shall mean the final, fully assembled and line-tested components (LIB,
BMU and cables) produced by Eliiy pursuant to the Specifications.

k.
“Specifications” shall mean the specifications as agreed by Enphase and Eliiy in
writing and made a part of this Agreement as Exhibit A, or any such new
specifications mutually agreed to by the parties and incorporated into this
Agreement by the amendment of Exhibit A.

2.
Development of the Product.

a.
Eliiy’s Obligations. Provided that Enphase provides all the necessary material,
information and input as required, Eliiy agrees to undertake and complete
development of the Product


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



in accordance with the Specifications, milestones (each, a “Milestone”) and time
frames set forth on the “Milestone Schedule” set forth in Exhibit B. Eliiy shall
give Enphase at least [*] written notice if it is going to be unable to meet a
deliverable date in the Milestone Schedule. Eliiy acknowledges that time is of
the essence in the completion of its obligations hereunder.
b.
Project Coordinator. Each party shall designate one (1) initial “Project
Coordinator” under this Agreement who is listed on Exhibit C to this Agreement.
The Project Coordinators will be responsible for day-to-day communications
between the parties regarding the subject matter of this Agreement. Parties may
designate alternate Project Coordinators upon written notice. Neither party’s
Project Coordinator is authorized to amend, alter, waive or extend this
Agreement or any obligations of the parties in any manner.

c.
Licenses. Enphase hereby grants Eliiy a non-exclusive license during the Term of
this Agreement to use Enphase IP Rights as necessary to perform Eliiy’s
obligations under this Agreement. Except as otherwise specifically provided in
this Agreement, each party acknowledges and agrees that no licenses or rights
under any of the Intellectual Property Rights of the other party are given or
intended to be given to such other party.

d.
Unrelated Technology. In the event that, during the course of the development
work of the Product, the parties discover or jointly develop Intellectual
Property that is neither Eliiy IP nor Enphase IP, then the parties agree to
negotiate in good faith, taking into consideration which party did most of the
work and research, as to the ownership of such Intellectual Property.

3.
Supply and Purchase.

a.
Scope. Provided that Eliiy timely completes the development of the Product
pursuant to the terms of the Milestone Schedule and the Specifications then,
during the Term:

(i)
Eliiy shall: (A) deliver all of the Product specified in a Purchase Order in
accordance with the provisions of this Agreement and such Purchase Order; (B)
provide the Warranties with respect to the Product delivered hereunder; (C)
perform its other obligations set forth in this Agreement and such Purchase
Order; and (D) comply with Enphase’s Advanced Product Quality Planning document,
version 1.3 (“APQP”). To the extent [*] because [*], it will promptly notify
Enphase in writing and the parties agree to [*]; provided however, the parties
agree that [*] as of the Effective Date.

(ii)
Enphase shall purchase battery module products exclusively from Eliiy until the
later of: (A) two (2) years from the date that the first commercial Product is
sold to Enphase; (B) or March 31, 2018 (the “Exclusivity Period”); provided
however, that Eliiy is willing and able to produce the Product in the volumes
and at the agreed upon prices described in Section 3.e and 3.f below, and in
accordance with the Specifications, the quantities and Delivery Dates on
accepted Purchase Orders, that are reasonably required by Enphase during such
Exclusivity Period (the “Performance Requirements”). Notwithstanding any other
remedy in law or equity, in the event that Eliiy is unable to meet the
Performance Requirements, the


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



parties shall negotiate in good faith the reduction of the Annual Volume amounts
set forth in Section 3.e and/or other reasonable measures.
(iii)
Eliiy shall use best efforts to insure that the Product is completed, certified
and suitable for commercial production pursuant to the terms of the Milestone
Schedule (the “Target Date”). If Eliiy cannot meet the Target Date, then the
parties shall negotiate in good faith the modification of Enphase’s obligations
(including the Annual Volume amounts set forth in Section 3.e. and the Unit
Price set forth in Section 3.f) under this Agreement. If there is a material
design or Milestone change, then the parties shall mutually agree to a
reasonable extension of the Target Date.

b.
Purchase Orders.

(i)
Purchase Orders. Enphase shall order the Product by issuing a written “Purchase
Order” that sets forth at least the: (A) quantity of Product; (B) Unit Price (as
described in 3.f.(i) below); and (C) Delivery Date, which shall be reasonably
in-line with the Rolling Forecast. Enphase shall not send Purchase Orders more
than one (1) time during each [*] period; provided however, that Eliiy may agree
to accept additional Purchase Orders if reasonably requested by Enphase.

(ii)
Lead Time. Orders for the Product require a lead time of [*] prior to the
Delivery Date of the Product.

(iii)
Acceptance of Purchase Order. Eliiy shall use best efforts to accept and
acknowledge the Purchase Order within [*] (meaning a day when: (i)
deposit-taking banks are open in Tokyo for the business of over-the-counter
deposit-taking; or (ii) Eliiy’s manufacturing plant is open for business (which
shall be communicated to Enphase by the start of Eliiy’s each fiscal year)) of
receipt of the Purchase Order, but in no event more than [*] from such receipt.
Upon acceptance of a Purchase Order submitted by Enphase, Enphase agrees to
purchase such Product from Eliiy, and Eliiy agrees to sell and deliver to
Enphase such Product.

(iv)
Cancellation of a Purchase Order. Enphase may cancel a Purchase Order prior to
the receipt of Eliiy’s acceptance.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



c.
Business Plan. During the Term of this Agreement, each party shall deliver to
the other Party, by the end of October each year, their respective business
plans regarding the AC Battery and the Product for the following year, and
consult with each other in determining its business plan for the following year.
Enphase shall use commercially reasonable efforts to sell the AC Battery in
Australia, United States, Canada, and the European Union as the initial target
markets (collectively, the “Target Markets”) during the Exclusivity Period.

d.
Rolling Forecast. Enphase shall deliver to Eliiy a rolling forecast on a monthly
basis which sets out the order forecast for the following [*] (the “Rolling
Forecast”). The Rolling Forecasts shall be non-binding and are intended by the
parties solely to assist them in coordinating the manufacture and supply of the
Product under this Agreement and Purchase Orders.

e.
Annual Volumes. Enphase shall use commercially reasonable efforts to submit
Purchase Orders which, in the aggregate, binds Enphase to purchase of a volume
of Product in the ranges set forth below; provided however, that to the extent
that the parties have agreed to pricing (as of the Effective Date and in the
future), then Enphase shall be obliged to purchase the Product volume for the
time period that the pricing has been agreed to:

Year
Number of Products
2015
[*]
2016
[*]
2017
[*]
2018
[*]
2019
[*]
2020
[*]




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



f.
Pricing and Payment.

(i)
Unit Price. The unit price for the Product shall be:

2015: USD [*]
USD [*]
USD [*]
Q1 – 2016:                USD [*]
Q2 – 2016:                USD [*]
Q3 – 2016:                USD [*]
Q4 – 2016 through 2017:
[*]

All Unit Prices are FCA Eliiy factory location, Japan (Incoterms 2010). Unit
Price is determined based on the Delivery Date. The parties shall mutually agree
to all future pricing during the Term no later than [*] before the pricing goes
into effect.
(A)
Currency. Unless otherwise agreed in writing, the Unit Prices are in US dollars
and are exclusive of all taxes, duties, tariffs, and assessments, and Enphase
will pay all taxes, duties and assessments including but not limited to sales,
use, VAT, withholding tax and other taxes, if any, arising on or measured by
amounts payable to Eliiy under this Agreement. To the extent that the Exchange
Rate on the last day of any quarter has changed more than [*] from the Effective
Exchange Rate, the Unit Prices for purchases beginning the first day of the
following quarter shall be adjusted based on changes in the Exchange Rate as
reported on the last business day of the prior calendar quarter. “Exchange Rate”
is defined as the closing currency exchange rate of the United States Dollar to
the Japanese Yen as quoted on the Wall Street Journal. “Effective Exchange Rate”
shall mean [*], or to the extent Unit Prices have previously been adjusted
pursuant to this Section 3(f)(i)(A), the Exchange Rate on last day of any
quarter proceeding such adjustment .

(B)
Terms. Enphase shall pay Eliiy the amount specified in a Purchase Order accepted
by Eliiy net [*] from Enphase’s receipt of an undisputed invoice.

(C)
Late Payment. Any undisputed amount not paid by Enphase to Eliiy when due shall
accrue interest at the rate of [*] beginning on the date that is [*] after
Enphase has received Eliiy’s written notice that such undisputed amount has not
been paid. Eliiy may suspend the deliveries of accepted Purchase Orders if: (a)
Eliiy has provided notice that Enphase has not paid a undisputed invoice; and
(b) Enphase has not paid the undisputed invoice after a cure period of [*].


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



(D)
Payments Not Acceptance of Product. No payment made hereunder shall be
considered or deemed to represent that Enphase has inspected the Product or
checked the quality or quantity thereof and shall not be deemed or construed as
approval or acceptance of any Product, or as a waiver of any claim or right that
Enphase may then or thereafter have, including any rejection or warranty right.

g.
Packaging and Delivery.

(i)
All Product purchased by Enphase and sold by Eliiy under Purchase Orders entered
pursuant to this Agreement shall be packaged in accordance with applicable Laws
and delivered by Eliiy to Enphase according to FCA Eliiy factory location, Japan
(Incoterms 2010) (the “Delivery Point”).

(ii)
If, after proper due diligence by both parties, the parties determine in good
faith that [*], then the Product may be [*]. Eliiy shall [*] if [*].

(iii)
Eliiy shall cause the carrier to inspect the packaging of the Product prior to
its loading of the Product, and the carrier shall have the authority to reject
Product on behalf of Enphase if the packaging is damaged. Eliiy shall, in
advance of Delivery Date provide to Enphase’s freight forwarder all
documentation required for the ocean carrier to issue bill of lading. To the
extent not included in the foregoing, Eliiy shall provide an itemized list of
all Product delivered to a carrier for each shipment in order to validate the
quantity and type of Product delivered.

(iv)
From the Effective Date until [*], Enphase shall reimburse Eliiy for the
reasonable costs and expenses related to the incremental costs for complying
with clearing the Product for international shipment pursuant to the
requirements of FCA Eliiy factory location, Japan (Incoterms 2010) (excluding
packaging requirements).

h.
Acceptance and Rejection. Enphase shall use commercially reasonable efforts to
inspect the Product within a reasonable period of time following arrival of the
Product at the Delivery Point. Enphase or its representatives may reject any
non-conforming Product or shipments of Product [*]: (a) [*] following the
discovery of any Product that does not conform with the applicable
Specification, the applicable Purchase Order, or any other requirement set forth
in this Agreement; or (b) [*] following the date of delivery at the Delivery
Point. Title to the Product shall pass from Eliiy to Enphase at the Delivery
Point when such Product have been loaded on the carrier’s means of transport.

i.
Product Warranty and RMA Procedure. Eliiy shall offer an [*] Warranty for the
Product as set forth in Exhibit D. The Warranty Period begins on the Delivery
Date of the Product provided that the RMA Procedure and warranty precautions and
exclusions shall be agreed upon by both parties prior to the Delivery Date. The
parties shall work in good faith to: (i) complete the RMA Procedure on or before
[*]; and (ii) agree to reasonable warranty precautions and exclusions on or
before [*] from the Effective Date.

j.
Epidemic Failure. The rights and obligations set forth in this section will
apply if at any time during the Term: (a) Eliiy receives valid Warranty claims
from Enphase resulting in an annualized failure rate in any rolling [*] period
of: (i) [*] relating to the same failure


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



mode, (ii) or [*] for all cumulative failure modes; or (b) Eliiy recalls any
Product. If after a valid and proper RMA Procedure, Enphase notifies Eliiy that
the Epidemic Failure threshold has been met or Eliiy notifies Enphase of a
recall for any Product, Eliiy shall: (a) contain the problem within [*]; (b)
perform a root cause analysis within [*]; and (c) provide Enphase with a written
report explaining the likely causes of the serial defect and how Eliiy intends
to address the matter. Eliiy shall promptly, at its sole cost and expense and
without the need for Enphase to make a further claim under the Warranty, address
the serial defect in each Product sold to Enphase under this Agreement. Eliiy
shall address the serial defect through replacement, refund or another remedy
that Enphase reasonably deems appropriate and technically feasible under its
Warranty, provided that such solution addresses the defect. Eliiy’s associated
costs of replacement for the Product may include, but are not limited to:
freight, storage, failure analyzing, labor, truck roll, installation and
disposal. Enphase may, upon written notice and without being in breach or
default of its obligations under this Agreement or any Purchase Order: (i)
suspend issuances of Purchase Orders for such Product; (ii) direct Eliiy to
suspend deliveries of such Product to the Delivery Point; or (iii) reject any
such Product then in storage at Enphase’s facility, or any contracted storage
facility, and Eliiy shall arrange for the proper disposal of such rejected
Product and bear all expenses related to such disposal. The foregoing remedies
are not exclusive, and Enphase may elect to apply one remedy with respect to
certain Product and a different remedy with respect to other Product; provided
however, that the parties agree that the Annual Volume requirements set forth in
Section 3.e shall be renegotiated in good faith within no more than [*] of a
written notice from Enphase. Enphase shall not be obligated to resume
performance under this Agreement until Eliiy has supplied evidence reasonably
satisfactory to Enphase to demonstrate the defect has been addressed with
respect to manufacturing additional Product. The foregoing obligations are
separate from the obligations of either party which the parties shall undertake
in the course of the RMA process.
k.
Representations and Warranties.

(i)
Representations and Warranties of Eliiy. Eliiy represents and warrants that:

(A)
it has full authority to execute this Agreement;

(B)
it is in good standing in all jurisdictions where it currently operates and that
the operation of its business is conducted pursuant to all applicable Laws in
all jurisdictions where it currently operates;

(C)
it will not be in breach of any other contract or agreement by entering into and
performing under this Agreement;

(D)
it will use reasonable efforts to assist Enphase to determine all applicable
Laws respect to the manufacturing, packaging, and shipment of the Product;

(E)
all Product shall be manufactured, packaged and prepared for shipment in
accordance with the Specifications, all applicable Laws and this Agreement;
including, but not limited to, complying with all laws related to the handling
of Dangerous Goods.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



(F)
Eliiy shall maintain in effect insurance in accordance with the provisions of
Exhibit F throughout the Term. Eliiy shall use best efforts to increase the
insurance coverage in amounts Enphase reasonably requests as the volumes of
Product sold increases. Eliiy shall comply with the terms of any policy required
to be maintained by Eliiy in connection with this Agreement. Eliiy shall use its
best efforts to provide to Enphase an insurance certificate meeting the
requirements of Exhibit F by [*].

(G)
the manufacture and operation of the Product does not and shall not infringe on
any intellectual property rights of third parties;

(H)
it has no known claims made against it, realized or pending; and

(I)
no governmental approval is required on the part of Eliiy in connection with the
execution, delivery and performance of this Agreement, except all governmental
approvals which have been or will be timely obtained in the ordinary course of
performance of this Agreement and before being required by applicable Laws.

EXCEPT AS SET FORTH IN THIS AGREEMENT, ELIIY MAKES NO REPRESENTATIONS AND NO
OTHER WARRANTIES OR CONDITIONS ON THE PERFORMANCE OF THE PRODUCT, EXPRESS,
IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR COMMUNICATION
WITH ENPHASE, AND ELIIY SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OR CONDITION
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
(ii)
Representations and Warranties of Enphase. Enphase represents and warrants that:

(A)
it has full authority to execute this Agreement;

(B)
it is in good standing in all jurisdictions where it currently operates and that
the operation of its business is conducted pursuant to all applicable Laws;

(C)
it will not be in breach of any other contract or agreement by entering into
this Agreement;

(D)
the Specification complies with all applicable laws with respect to the shipment
of the Product, including, but not limited to, complying with all laws related
to the handling of Dangerous Goods;

(E)
it will use reasonable efforts to assist Eliiy to determine all applicable Laws
respect to the manufacturing, packaging, and shipment of the Product;

(F)
Enphase shall maintain in effect insurance in accordance with the provisions of
Exhibit G throughout the Term. Enphase shall use best efforts to increase the
insurance coverage in amounts Enphase reasonably determines as the volumes of
Product sold to Enphase increases. Enphase shall comply with the terms of any
policy required to be maintained by Enphase in connection


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



with this Agreement. Enphase shall use its best efforts to provide to Eliiy an
insurance certificate meeting the requirements of Exhibit G by [*].
(G)
it does not infringe on any intellectual property rights of third parties;

(H)
Enphase will [*] for the AC Battery [*]. Enphase will not [*] or [*]. Enphase
will not [*] or [*], and Enphase will expressly indicate that [*] in connection
with [*] or [*] concerning the AC Battery;

(I)
it has no known claims made against it, realized or pending; and

(J)
no governmental approval is required on the part of Enphase in connection with
the execution, delivery and performance of this Agreement, except all
governmental approvals which have been or will be timely obtained in the
ordinary course of performance of this Agreement and before being required by
applicable Laws.

EXCEPT AS SET FORTH IN THIS AGREEMENT, ENPHASE MAKES NO REPRESENTATIONS AND NO
OTHER WARRANTIES OR CONDITIONS ON THE PERFORMANCE OF THE PRODUCT, EXPRESS,
IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR COMMUNICATION
WITH ENPHASE, AND ENPHASE SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OR
CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
(iii)
Notice. Each party will give prompt notice to the other party if any
Representations and Warranties have been breached by either party.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



l.
Changes to Specifications, Technical Support and Engineering Changes.

(i)
Changes to Specifications. Eliiy shall use commercially reasonable efforts
during the Term to maintain the ability to manufacture Product meeting the
Specifications set forth in Exhibit A. During the Term, Eliiy shall not, without
Enphase’s prior written consent, substitute different Product for the Product
ordered by Enphase under any accepted Purchase Order. Eliiy shall not make any
modifications to the Specifications that change the form, fit or function of the
Product. Enphase shall have the right to reject any Product that fail to conform
to the Specifications or other requirements of this Agreement.

(ii)
Technical Support. Eliiy shall provide the technical services to be set forth in
Exhibit E during the Warranty Period free of charge. The parties shall work in
good faith to complete the contents of the technical service on or before [*] in
conjunction with the completion of the RMA Procedure as described in Section
3.i. For a minimum of [*] after the end of the Warranty Period for a Product,
Eliiy agrees to provide after-warranty engineering services that Eliiy has, at
the time, available to offer to Enphase, at a reasonable cost no greater than
Eliiy’s then-current most-favorable rates offered or provided to any
non-affiliated third-party that is purchasing a battery module that is similar
to the Product, and purchasing similar volumes as Enphase.

(iii)
PCN Process. Eliiy shall comply with Enphase’s Product Change Notice (“PCN”)
Process, a copy of which has been provided to Eliiy.

(iv)
Quality Control. Eliiy shall and shall cause any supplier of parts or chemicals
incorporated into the Product to adhere to the APQP and the Enphase Quality
Assurance Manual (SQA-00001 Supplier Quality Assurance Manual v1.1), including
the Supplier Code of Conduct, which Enphase has provided to Eliiy. Eliiy shall
neither ship nor bill Enphase for any Product that fail to meet the applicable
requirements in such manual. Eliiy shall promptly notify Enphase in writing in
the event that it becomes aware that any of its suppliers fail to comply with
the requirements of such manual.

(v)
Engineering Changes. Enphase may request that Eliiy incorporate engineering
changes into the Product by providing Eliiy with a description of the proposed
engineering change sufficient to permit Eliiy to evaluate its feasibility and
cost. Eliiy will, in good faith, proceed with engineering changes when the
parties have agreed upon the changes to the Specifications, delivery schedule
and product pricing and Enphase has issued a Purchase Order for the agreed upon
and reasonable implementation costs.

m.
Conflict Minerals. Enphase shall comply, and Eliiy shall assist Enphase in a
commercially reasonable manner, with any reporting requirement due to the use of
Conflict Minerals, as such term is defined by the Securities and Exchange
Commission’s final rules mandated by the Dodd-Frank Wall Street Reform and
Consumer Protection Act: (Tantalum (Ta), Tungsten (W), Tin (Sn), and Gold (Au))
originating from the Democratic Republic of the Congo (DRC) or adjoining
countries.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



n.
Battery Recycling. Eliiy shall assist Enphase in the compliance with any Laws
regarding the disposal of battery materials and other “eWaste,” as set forth in
the RMA process. Enphase shall be solely responsible for the disposal and costs
of disposal of battery materials and other “eWaste” components; provided
however, that if there is a defect in the Product, then Eliiy shall be solely
responsible for the disposal and costs of disposal of the Product under Warranty
claim or Epidemic Failure.

o.
End of Life of Product. In case Eliiy plans to discontinue the manufacturing of
the Product or any components of the Product which is not backwards compatible
with the Product, Eliiy shall provide a notice which sets out the date in which
Eliiy will stop delivery of the Product (“EOL Date”).  The EOL Date shall be at
least [*] after the date of such notice. If Eliiy issues such notice, the
parties shall negotiate in good faith the modification of Enphase’s obligations
to purchase the Annual Volumes, as set forth in Section 3.e. Enphase shall
submit the final Purchase Orders for the number of Product that Enphase shall
require [*] prior to the EOL Date, and the parties shall work in good faith to
resolve any issues that Eliiy may have with accepting such Purchase Orders. If
Eliiy has a LIB, BMU or cable, that are “backward compatible” (in form, fit and
function) to the AC Battery, then Eliiy shall comply with the PCN process.  

p.
Indemnification.

(i)
Eliiy - General. Eliiy shall defend, indemnify and hold harmless Enphase and its
Affiliates, along with each of their respective officers, directors, partners,
members, shareholders, agents, employees, successors, and assigns (collectively,
the “Enphase Indemnitees”), from any breach of any representation or warranty
guaranteed to Enphase under this Agreement, from and against all third-party
claims (including, without limitation, product liability claims), losses,
damages, expenses and liability (including court costs and reasonable attorneys’
fees) (collectively, the “Losses”) brought against or incurred by any Enphase
Indemnitee arising out of or relating to this Agreement or any Purchase Order to
the extent such Losses are caused by or are the result of:(a) any breach of this
Agreement by Eliiy or its successors and assigns (collectively, the
“Eliiy-Related Persons”); (b) breach of the Warranties, including manufacturing
defects and design defects; (c) the negligence or willful misconduct of the
Eliiy-Related Persons; and (d) except as set forth in Section 3.p. (iv), any
product liability claims or other claims relating to the Product, including,
without limitation, Eliiy’s labeling on the Product or Eliiy’s failure to
withdraw or recall Product in a timely fashion.

(ii)
Eliiy - Intellectual Property. Eliiy shall defend, indemnify and hold harmless
the Enphase Indemnitees from any claim of any third party that any Product as
furnished by Eliiy to Enphase under this Agreement infringes any Intellectual
Property Rights of such third party; provided however, that this indemnity shall
not apply in case the infringement of Intellectual Property Rights is
attributable to Enphase IP. Without limiting the generality of the foregoing,
Eliiy shall, at Eliiy’s option and Eliiy’s sole cost and expense, either (A)
procure for Enphase the right to continue using the infringing Product or (B)
modify or replace the infringing Product so that it becomes non-infringing, in
either case in a manner and time period that does not unreasonably interfere
with Enphase’s activities or operations. If in connection with any such claim
the continued use of any Product is forbidden by


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



any court of competent jurisdiction, and neither of the foregoing remedies under
clauses (A) or (B) are available, and provided that in no event may Eliiy take
any action which adversely affects Enphase’s continued use and enjoyment of the
Product without the prior written consent of Enphase, Eliiy shall refund to
Enphase the amounts paid by Enphase to Eliiy for the infringing Product, without
reduction or offset, and shall provide any commercially reasonable assistance
requested by Enphase in procuring a suitable replacement for the infringing
Product.
(iii)
Eliiy - Hazardous Material. Eliiy shall defend, indemnify and hold harmless each
Enphase Indemnitees from and against all claims, losses, fines, costs, penalties
or expenses imposed upon any of them (including court costs and reasonable
attorneys’ fees), regardless of whether or not such claims, losses, fines,
costs, penalties or expenses arise from or are incurred by third parties, that
they may incur or suffer by reason of: (a) the existence in or any release from
a Product of any Hazardous Material; (b) any enforcement or compliance
proceeding commenced by or in the name of any Governmental Authority arising
from or related to the existence in or any release from a Product of any
Hazardous Material; and (c) any action reasonably necessary to abate, remediate
or prevent a violation or threatened violation of any Law by any Enphase
Indemnity with respect to the existence in or any release from a Product of any
Hazardous Material.

(iv)
Enphase - General. Enphase shall defend, indemnify and hold harmless Eliiy and
its Affiliates, along with each of their respective officers, directors,
partners, members, shareholders, agents, employees, successors, and assigns
(collectively, the “Eliiy Indemnitees”), from any breach of any representation
or warranty guaranteed to Eliiy under this Agreement, from and against all
third-party Losses brought against or incurred by any Eliiy Indemnitee arising
out of or relating to this Agreement or any Purchase Order to the extent such
Losses are caused by: (a) any breach of this Agreement by Enphase or its
successors and assigns (collectively, the “Enphase-Related Persons”); (b) the
negligence or willful misconduct of the Enphase-Related Persons; and (c) any
product liability claims or other claims relating to the AC Battery that were
not the result of a deficiency of or primarily related to the issues with the
Product.

(v)
Notice of Claim. An Enphase Indemnitee or Eliiy Indemnitee (each, an
“Indemnified Party”) shall, promptly after the receipt of notice of the
commencement of any legal action or of any claims against such Indemnified Party
in respect of which indemnification may be sought pursuant to the provisions of
this Section l, notify Eliiy or Enphase, as the case may be (each, an
“Indemnifying Party”) in writing thereof, provided that the failure of an
Indemnified Party promptly to provide any such notice shall only reduce the
liability of the Indemnifying Party by the amount of any damages attributable to
the failure of the Indemnified Party to give such notice in such manner. In case
any such claim or legal action shall be made or brought against an Indemnified
Party and such Indemnified Party shall notify the Indemnifying Party thereof,
the Indemnifying Party may, or if so requested by the Indemnified Party shall,
assume the defense thereof and after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense thereof with legal
counsel reasonably satisfactory to the Indemnified Party, the Indemnifying Party
will not be liable to the Indemnified


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



Party under this Section for any legal fees and expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof. If the
Indemnifying Party does not assume the defense of any such claim or legal
action, then the Indemnifying Party shall remain liable to such Indemnified
Party for any legal fees and expenses incurred by such Indemnified Party in
connection with the defense thereof. No Indemnified Party shall settle any
indemnified claim over which the Indemnifying Party has not been afforded the
opportunity to assume the defense. The Indemnifying Party shall control the
settlement of all claims over which it has assumed the defense; provided, that
the Indemnifying Party shall not conclude any settlement which requires any
action or forbearance from action by an Indemnified Party, or any payment by an
Indemnified Party, without the prior approval of the Indemnified Party. The
Indemnified Party shall provide reasonable assistance to the Indemnifying Party
as reasonably requested by the Indemnifying Party, at the Indemnifying Party’s
sole cost and expense, in connection with such legal action or claim. For claims
over which the Indemnifying Party has assumed the defense, the Indemnified Party
shall have the right to participate in and be represented by counsel of its own
choice and at its own expense.
q.
Limitation of Liability and Disclaimer.

(i)
IN NO EVENT SHALL EITHER PARTY BE RESPONSIBLE UNDER ANY PROVISION OF THIS
AGREEMENT OR OTHERWISE WITH RESPECT TO THE PRODUCT, FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES, ANTICIPATED OR LOST PROFITS,
LOSS OF TIME, OR OTHER SIMILAR LOSSES OF ANY KIND INCURRED BY THE OTHER PARTY IN
CONNECTION WITH SUCH PARTY’S PERFORMANCE OR NON-PERFORMANCE UNDER THIS
AGREEMENT.

(ii)
EACH PARTY’S ENTIRE AND AGGREGATE LIABILITY FOR ALL CLAIMS MADE BY ONE PARTY
AGAINST THE OTHER PARTY ARISING FROM THIS AGREEMENT SHALL NOT EXCEED THE GREATER
OF [*] OR [*] OF THE TOTAL AMOUNT OF SALES OF THE PRODUCT DURING THE EXCLUSIVITY
PERIOD, AND THEN [*] FROM THE END OF THE EXCLUSIVITY PERIOD TO THE POINT THE
INDEMNIFIED PARTY HAS NOTIFIED THE INDEMNIFYING PARTY FOR INDEMNIFICATION
PURSUANT TO SECTION 3.P.(IV) ABOVE. NOTHING IN THIS SECTION 3.Q SHALL BE DEEMED
OR CONSTRUED TO LIMIT (A) RECOVERY OF AMOUNTS OWED TO A THIRD PARTY THAT MAY BE
RECOVERABLE FROM THE OTHER PARTY PURSUANT TO ANY INDEMNITY UNDER SECTION K, (B)
LIABILITY ARISING FROM A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT,
INTENTIONAL BREACH, FRAUD, OR ILLEGAL OR UNLAWFUL ACTS, (C) AMOUNTS DUE TO ELIIY
FOR UNPAID INVOICES, OR (D) ELIIY’S WARRANTY OBLIGATIONS. THE LIMITS OF
LIABILITY SET FORTH IN THIS AGREEMENT SHALL NOT BE REDUCED BY THE AMOUNT OF
INSURANCE PROCEEDS AVAILABLE TO THE INDEMNIFIED PARTY.

r.
No Limitation on Remedies. Except where this Agreement states that the
applicable remedy set forth herein is the sole or exclusive remedy (or words of
similar import) for such event,


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



the rights and remedies of the Parties with respect to this Agreement in
relation to such event are in addition to, and shall not be read or deemed a
limitation on, those rights and remedies that may be available to a Party at law
or in equity.
s.
Term.

(i)
Term. The “Term” of this Agreement shall be for a period of six (6) years from
the Effective Date hereof or earlier, as provided elsewhere in this Agreement.

(ii)
Survival. Expiration or termination of this Agreement for any reason shall not
affect: (A) the obligations accrued and the rights secured prior to the
effective date of expiration or termination; and (B) any obligations under
Sections 3.f.(B-D), 3.i., 3.j., 3.n. (if there is a defect in the Product),
3.p., 3.q., 3.r., 3.s(ii-iii), 3.u (ii-xii) hereof, all of which shall survive
termination or expiration of this Agreement.

(iii)
Rights to Intellectual Property. In the event of Eliiy’s termination of this
Agreement for any reason other than a default by Enphase, or Eliiy’s inability,
unwillingness or failure to fulfill its obligations under this Agreement and
provided that Enphase fulfills all of its obligations under this Agreement, then
Enphase shall have the rights, without the requirement of any additional
payments to Eliiy or any successor in interest, to develop a similar battery
cell storage system with a third party(ies), and further, Eliiy agrees that it
shall not prosecute any claims, of any kind, against Enphase or the third
party(ies) for any use of the BMU protocol, firmware and circuit modifications
developed by both parties during the Term. This Section s.(iii) does not grant
Enphase any rights to the Eliiy source code for the BMU.

t.
Default and Termination.

(i)
Default by Enphase. This Agreement may be terminated by Eliiy prior to the end
of the Term by written notice to Enphase, if Enphase, on at least [*] occasions
in any [*] period, does not meet its undisputed payment obligations and does not
cure or remedy such default in payment within [*] after receipt of the notice.

(ii)
Default by Eliiy. This Agreement may be terminated by Enphase prior to the end
of the Term by written notice to Eliiy, if Eliiy, on at least [*] period, fails
to deliver the quantities or Delivery Date set forth in an accepted Purchase
Order, and does not cure or remedy such default within [*] after receipt of the
notice. The Milestone Schedule shall set forth the cure dates and remedy for any
failure to meet a Milestone.

(iii)
Default by Either Party. Except as set forth in Section t.(i) or t.(ii), this
Agreement may be terminated earlier by either party by a written notice to the
other party if the other party: (i) breaches any material provision of this
Agreement and does not cure or remedy such breach within [*] after receipt of
the notice of breach from the other party; or (ii) permanently ceases doing
business, becomes the subject of a voluntary or involuntary petition in
bankruptcy or any proceeding relating to insolvency, receivership, liquidation,
reorganization, corporate rehabilitation, composition for the benefit of
creditors, if such petition or proceeding is not dismissed with prejudice within
[*] after filing.


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



(iv)
Failure to Agree to Terms for Section 3.i.(ii). Either Party may terminate this
Agreement without any penalty or liability if the Parties are unable agree to
the reasonable warranty precautions and exclusions terms as provided for in
Section 3.i.(ii) within in the [*] day time period referenced in the section.

u.
General.

(i)
Reports. Starting with the [*] after Enphase has sold AC Batteries, Enphase
shall deliver to Eliiy, on a [*] basis, a report that indicates how many AC
Batteries have been delivered into “Condition 1” and “Condition 2” geographies.

(ii)
Confidential Information. Each party acknowledges that it or its personnel may
be exposed to or otherwise acquire Confidential Information of the other party.
Each party agrees to hold the Confidential Information of the other party in
strict confidence and to not disclose such Confidential Information or use such
Confidential Information in any way other than as may be: (i) required by this
Agreement, and then only to those employees with a need to know in furtherance
of the transactions contemplated by this Agreement; or (ii) consented to in
writing by the disclosing party. Within thirty (30) days of the written request
of the disclosing party, the receiving party shall return all of the disclosing
party’s Confidential Information, except that the receiving party may retain one
copy of the Confidential Information to be held by its legal counsel. The
receiving party shall promptly notify the disclosing party if the receiving
party learns of any unauthorized use or disclosure of the disclosing party’s
Confidential Information. Each party agrees that breach of this Section
(Confidential Information) will result in irreparable injury to the disclosing
party and that the disclosing party is entitled to injunctive relief, in
addition to any other remedies that may be available at law or in equity. The
receiving party will not use the disclosing party’s Confidential Information to
the detriment of the disclosing party.

(iii)
No Authority. Neither party is authorized to act for or on the behalf of the
other party under this Agreement. Without limiting the generality of the
foregoing, each party is an independent contractor, and no principal/agent or
partnership relationship is created between them by this Agreement.

(iv)
Waiver. No failure or delay by either party to enforce or take advantage of any
provision or right under this Agreement shall constitute a subsequent wavier of
that provision or right, nor shall it be deemed to be a waiver of any other
terms and conditions of this Agreement.

(v)
Notice. Any notice, request, demand, instruction or other document
(collectively, “Notice”) to be given hereunder to either party shall be
addressed as follows:


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



If to Eliiy:
Eliiy Power Co., Ltd.
Attention: Kyoichi Yamamoto
 
1 Chome-6-4 Osaki, Shinagawa,
Tokyo 141-0032, Japan
 

With a copy (which shall not constitute notice) to:
Hitoshi Ishihara & Takashi Akahane
Anderson Mori & Tomotsune
 
Akasaka K-Tower,
2-7 Motoakasaka 1-chome
Minato-ku, Tokyo 107-0051


If to Enphase:
Darien Spencer
Enphase Energy, Inc.
1420 N. McDowell Blvd
Petaluma, CA 94954


With a copy to:
Enphase Energy Legal
Enphase Energy, Inc.
1420 N. McDowell Blvd
Petaluma, CA 94954



(vi)
Force Majeure. Except for Enphase’s payment obligation, neither party to this
Agreement shall be liable for its failure or delay to perform any of its
obligations hereunder during any period in which such performance is prevented
by the act of nature, acts of civil or military authority, fires, epidemics,
floods, earthquakes, riots, war sabotage, power shortage or failure, line
surges, labor shortages or disputes, and governmental control. In the event of
any such delay the date of delivery or performance hereunder shall be extended
by a period equal to the time lost by reason of such delay. In the event of such
failure or delay, the party so affected shall immediately provide notice to the
other party of such date the nature of such act of nature and the anticipated
period of time during which such act of nature conditions are expected to
persist.

(vii)
Severability. In the event that any provision of this Agreement is prohibited by
any law governing its construction, performance or enforcement, such provision
shall be ineffective to the extent of such prohibition without invalidating
thereby any of the remaining provisions of the Agreement. The captions of the
sections in this Agreement are intended for convenience only, and shall not be
interpretive of the content of an accompanying section.

(viii)
Amendment. The terms and conditions of this Agreement may not be superseded,
modified, or amended, except in a writing which both parties indicate a
modification thereof, and is signed by authorized representatives of both
parties.

(ix)
Choice of Language. The Parties hereby acknowledge and agree that they have
mutually required that this Agreement and all documentation, notices, judicial


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



proceedings, and dispute resolution and arbitration entered into, given,
instituted pursuant to, or relating to, this Agreement be drawn up in the
English language. Any translations of this Agreement or its attachments that are
provided are done solely for the convenience of Seller and, in all cases, the
English language version of such documents shall govern.
(x)
Construction. The Parties acknowledge and agree that this Agreement is the
product of arms-length negotiations between Buyer and Seller, both of whom are
sophisticated commercial Parties of equal bargaining power, and that neither
Party has in any manner relied on the other Party’s expertise and/or superior
knowledge, if any, in entering into this Agreement. Both Parties acknowledge and
agree that this Agreement shall be construed as if jointly prepared and drafted
by both Parties and that under no circumstances will any provision hereof be
construed for or against either Party due to that Party’s actual role in the
preparation or drafting of this Agreement. Headings and subheadings used in this
Agreement are for reference purposes only and shall not constitute any part of
this Agreement.

(xi)
Complete Agreement. Unless otherwise provided herein, all Exhibits signed by
duly authorized representatives of Enphase and accepted by Eliiy shall be deemed
merged into and become a part of this Agreement. This Agreement supersedes and
replaces all prior or contemporaneous agreements, written or oral regarding the
same subject matter.

(xii)
Governing Law and Venue. Except as set forth below, the validity, performance
and construction of this Agreement shall be governed by the laws of the State of
California, U.S.A. and the parties irrevocably submit to arbitration in
Singapore pursuant to the Arbitration Rules of the Singapore International
Arbitration Centre. If, for any reason, the parties cannot arbitrate in
Singapore, and the party seeking arbitration is Enphase, then the parties
irrevocably submit to arbitration in Japan, pursuant to the rules of the Japan
Commercial Arbitration Association. On the other hand, if, for any reason, the
parties cannot arbitrate in Singapore, and the party seeking arbitration is
Eliiy, then the parties irrevocably submit to arbitration in Los Angeles,
California, pursuant to the rules of JAMS. The language of the arbitration shall
be English. Notwithstanding the foregoing, either party may use criminal, civil
and administrative courts and laws in any jurisdiction worldwide necessary to
protect its intellectual property and confidential information including any
licenses set forth herein.

(xiii)
FCPA. With respect to the matters covered by this Agreement, Eliiy represents,
warrants, and covenants to Enphase, that neither Eliiy nor any owners,
directors, officers, employees, agents, affiliates or other contractors and
subcontractors (collectively, “Relevant Persons”) of Eliiy has or will: (i)
violate or cause Enphase or its Relevant Persons to be in violation of the U.S.
Foreign Corrupt Practices Act of 1977 as amended (15 U.S.C. §§78dd-1, et seq.)
(the “FCPA”), the U.S. Travel Act, or any other applicable anti-corruption law
or regulation (collectively “Anti-Corruption Laws”); (ii) with a corrupt,
improper, or illegal intent directly or indirectly (through third parties) pay,
provide, promise, offer, or authorize the payment or provision of any money or
thing of value to (a) an official, employee, or agent of any government,
military, political party, public international


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



organization, state-owned or affiliated entity, or instrumentality thereof
(collectively “Government Officials”), (b) a political party or candidate for
public office, (c) any person while “knowing” (as that term is interpreted by
the U.S. government in relation to the FCPA) that all or a portion of that money
or thing of value will be offered, promised, paid, or provided to the foregoing
persons, or (d) any other individual, entity, or organization, in order to
obtain, retain, or direct approvals, licenses, permits, business, sales, tax or
duty assessments, import or export clearances, or other advantages; (iii) offer,
promise, authorize, provide, or incur any bribe, kickback, or other corrupt or
unlawful payment, expense, contribution, gift, entertainment, travel or other
benefit, or advantage (collectively, “Restricted Benefits”) to or for the
benefit of any Government Official, political party or candidate, or any other
individual, entity, or organization; (iv) solicit, accept, or receive any
Restricted Benefits; or (v) establish or maintain any unlawful or unrecorded
funds (such as slush funds).  Eliiy further represents, warrants, and covenants
to Enphase that (i) Eliiy shall cause its Relevant Persons involved with
performing obligations under this Agreement to comply with the representations,
warranties, and covenants contained in this Section; (ii) to its knowledge, no
Relevant Person of Eliiy or an immediate relative thereof (i.e., parent, child,
sibling, spouse, or domestic partner) is a Government Official or a candidate
for public office who is or may become responsible for regulating or otherwise
overseeing activities contemplated by this Agreement; (iii) there have been no
accusations, claims, investigations, informal inquiries, indictments,
prosecutions, or other enforcement actions, judgments, or proclamations against
Eliiy or, to its knowledge, its Relevant Persons relating to bribery,
corruption, money laundering, fraud, obstruction of justice, racketeering or
other illegal or unethical activities; (iv) Eliiy has in good faith provided to
Enphase accurate and complete due diligence information and materials regarding
itself and its Relevant Persons in response to requests by Enphase; (v) Eliiy
shall not retain any subcontractor or subvendor to assist with any regulatory or
other government interactions in the performance of this Agreement, unless such
subcontractor or subvendor has satisfied Enphase’s due diligence standards, in
the Enphase’s reasonable opinion, and has provided written assurances of its
compliance with the foregoing representations, warranties, and covenants; and
(vi) Eliiy shall notify Enphase if it learns that Eliiy or a Relevant Person of
Eliiy has violated or will violate any of the representations, warranties, or
covenants contained in this Section. Eliiy agrees that it will annually certify
to Enphase that they are in compliance with Enphase’s FCPA Policy, a copy of
which has been delivered to Eliiy.


(xiv)
Prevailing Party. The prevailing party in any legal action arising out of, or
related to this Agreement shall be entitled, in addition to any other rights and
remedies it may have, to reimbursement for its expenses incurred in such action,
including but not limited to, court costs and reasonable attorney’s fees.





Executed in Petaluma, California, USA/Tokyo, Japan.
Enphase Energy, Inc.     Eliiy Power Co., Ltd



[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Exhibit 10.1



By: /s/ Paul B. Nahi                                By: /s/ Hiroichi Yoshida
    
Paul Nahi, President and Chief Executive Officer            Hiroichi Yoshida,
President





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Exhibit A
Specifications
[*]
  





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Exhibit B
Milestone Schedule
Delivery Date
Item
Quantity
Purpose
Functionality; Hardware; Deliverables
Enphase Acceptance
[*]
[*]
[*]
[*]
[*]
[*]














[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Exhibit C
Project Coordinators
Enphase:
[*]
Eliiy:
[*]





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Exhibit D
Warranty


The Product shall maintain the ability to store and discharge energy [*] at the
minimum percentages set forth below, depending on the Average Annual Ambient
temperatures in the location in which the AC Battery is located. The Parties
agree that Average Annual Ambient Temperature shall be determined by a mutually
agreed upon respective national weather service servicing the respective
geographical location where the AC Battery has been installed.


Condition 1: Average Annual Ambient temperature does not exceed [*] degrees
Celsius:


Year 1                [*] of rated capacity
Years 2 – 5            [*] of rated capacity
Years 6 – 10             [*] of rated capacity
Year 11                [*] of rated capacity


Condition 2: Average Annual Ambient temperature does not exceed [*] degrees
Celsius:


Year 1                 [*] of rated capacity
Years 2 – 5            [*] of rated capacity
Years 6 – 10             [*] of rated capacity
Year 11                [*] of rated capacity


For purposes of determining a “Year,” the Year begins on the Delivery date of
the Product.


The rated capacity of the Product will be based on a [*] charge capacity.


During the Warranty Period, the round trip energy efficiency of the Product
(including power loss in the BMU) shall be as set forth in Exhibit A. Round trip
efficiency is measured at a charge / discharge current of [*] at an ambient
temperature of [*] degrees Celsius.


This Warranty shall not cover Product that have:


(a)
experienced conditions exceeding the Specifications after leaving Eliiy’s
factory (Eliiy needs to put Shock and Vibration Specification in Exhibit A);

(b)
visible signs of water damage or has experienced an electrical short due to
improper handling after leaving Eliiy’s factory; and

(c)
experienced temperatures over [*] for a continuous period exceeding [*] as
measured at the thermistor at or closest to any battery cell.

Enphase agrees to retain the data necessary to support Warranty claims, such as
[*].  [*] shall be retained for a period not exceeding [*].



[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit E
Technical Support
To be agreed separately





[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit F
Eliiy Insurance Requirements


1.
(US) $[*] limit of liability.

2.
Coverage for Bodily Injury or Property damage caused by Eliiy’s product.

3.
The coverage territory of Eliiy’s insurance will respond to lawsuits that occur
in the country/state where the person is injured or where the property is
damaged as well as to actions and disputes contested in Singapore, the venue for
disputes between the parties.

4.
Additional Insured to include Enphase, and, to the extent reasonably available
in the Japanese market, its officers, directors, agents (excluding agents who
are design professionals), and employees.

5.
A Waiver of Subrogation in favor of Enphase will be provided by Eliiy’s
insurance policy.




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit G
Enphase Insurance Requirements
1.
(US) $[*] limit of liability.

2.
Coverage for Bodily Injury or Property damage caused by Enphase’s product.

3.
The coverage territory of Enphase’s insurance will respond to lawsuits that
occur in the country/state where the person is injured or where the property is
damaged as well as to actions and disputes contested in Singapore, the venue for
disputes between the parties .

4.
Additional Insured to include Eliiy, its officers, directors, agents (excluding
agents who are design professionals), and employees; provided however, that if
Eliiy’s insurance does not include Enphase’s officers, directors, agents
(excluding agents who are design professionals), and employees, then Enphase
shall not provide such coverage for Eliiy’s officers, directors, agents
(excluding agents who are design professionals), and employees.

5.
A Waiver of Subrogation in favor of Eliiy will be provided by Enphase’s
insurance policy.






[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.